              Case 2:20-cv-00263-SAB                  ECF No. 6          filed 09/21/20    PageID.51 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                         FILED IN THE
                                                     Eastern District of Washington                            U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON

                  CHRISTOPHER J. HALL,
                                                                                                          Sep 21, 2020
                                                                     )
                                                                                                              SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                 v.                                  )        Civil Action No. 2:20-CV-00263-SAB
                 STATE OF WASHINGTON,                                )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The petition (ECF No. 1) is DISMISSED pursuant to Rule 4, Rules Governing Section 2254 Cases in the United States
u
              District Courts.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       STANLEY A BASTIAN.




Date: 9/21/2020                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                             Tonia Ramirez
